                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KIERRA WILLIAMSON, PRINCETON )
B. WILLIAMSON and MICHAEL C.   )
WILLIAMSON,                    )
                               )
                   Plaintiffs, )                        No. 14 CV 6397
                               )
             v.                )                        Judge Sharon Johnson Coleman
                               )
CHICAGO POLICE OFFICER         )                        Magistrate Judge Finnegan
WILFREDO ORTIZ, STAR NO. 9748, )
and the CITY OF CHICAGO,       )                        Jury Demand
a municipal Corporation,       )
                               )
                   Defendants. )

       JOINT MOTION FOR ENTRY OF JUDGMENT FOR PLAINTIFFS’ COSTS

        Defendants Chicago Police Officer Wilfredo Ortiz, Star No. 9748 (“Officer Ortiz”) and the

City of Chicago (the “City”), and Plaintiffs Kierra Williamson, Princeton B. Williamson, and

Michael C. Williamson (“Plaintiffs”) (collectively the “Parties”), through their undersigned

counsel, hereby move this Court for entry of the attached order awarding Plaintiffs’ costs in this

litigation. In support of their Motion, the Parties state as follows:

1.      On March 11, 2015, Plaintiffs filed the above titled action against Officer Ortiz seeking

relief for alleged excessive force and conspiracy after Officer Ortiz discharged his firearm in

response to hearing shots fired on January 1, 2014, striking Plaintiffs. Plaintiffs sought a judgment

against the City for damages caused by the alleged violation of Plaintiffs’ rights by Officer Ortiz.

2.      In their Complaint, Plaintiffs additionally brought a Monell claim, alleging that Officer

Ortiz violated their constitutional rights as a result of the City’s policies and practices of failing to

investigate the use of deadly force by Chicago Police officers.
3.     On September 8, 2017, trial commenced on Plaintiffs’ claims. Ten day later on September

18, 2017, the jury returned a verdict in favor of the Plaintiffs against Officer Ortiz, awarding a

total of $4,250,000 in compensatory damages and $500,000 in punitive damages to Plaintiffs.

4.     The Parties have agreed to resolve Plaintiffs’ attorneys’ costs incurred to date in connection

with the above captioned action.

5.     Pursuant to that agreement, the Parties have agreed to entry of the attached order awarding

Plaintiffs’ costs in this action for the amount of sixty-one thousand (61,000) dollars.


       WHEREFORE, Defendants Chicago Police Officer Wilfredo Ortiz, Star No. 9748, and the

City of Chicago, and Plaintiffs Kierra Williamson, Princeton B. Williamson, and Michael C.

Williamson respectfully requests that this Court enter the attached order awarding Plaintiffs’ costs.


       Dated: October 9, 2018

                                                      Respectfully submitted,

                                                      /s/ Natalie Y. Adeeyo, Att. # 6323542

                                                      Shneur Z. Nathan
                                                      Avi T. Kamionski
                                                      Natalie Y. Adeeyo
                                                      Nathan & Kamionski LLP
                                                      33 W. Monroe, Suite 1830
                                                      Chicago, IL 60603

                                                      Attorneys for Defendants

                                                      Jeffrey J. Neslund
                                                      Law Offices of Jeffrey J. Neslund
                                                      20 N. Wacker Drive, Suite 3710
                                                      Chicago, IL 60606

                                                      Michael D. Robbins
                                                      Michael D. Robbins & Associates
                                                      20 N. Wacker Drive, Suite 3710
                                                      Chicago, IL 60606



                                                 2
    Robert Robertson
    Robertson Duric
    1 N. LaSalle Street, Suite 300
    Chicago, IL 60602

    Attorneys for Plaintiffs




3
                                        CERTIFICATE OF SERVICE

       I, Natalie Y. Adeeyo, an attorney, hereby certify that I filed the foregoing document with

the Court’s CM/ECF system on the date stamped on the above margin, which sent electronic copies

of the same to all counsel of record.



                                                    /s/ Natalie Y. Adeeyo
                                                    Natalie Y. Adeeyo




                                                4
